Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 1 of 23 PageID: 834




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


SIRRANO KEITH BALDEO,

      Plaintiff,

      v.

CITY OF PATERSON, COUNCILMAN
WILLIAM MCKOY, COUNCILWOMAN
RUBY N. COTTON, COUNCILWOMAN
MARITZA DAVILA, COUNCILMAN                       Civ. No. 18-05359 (KM) (ESK)
MICHAEL JACKSON, COUNCILMAN
DOMINGO MENDEZ, COUNCILMAN                                  OPINION
KENNETH M. MORRIS, JR.,
COUNCILMAN ANDRE SAYEGH,
COUNCILMAN LUIS VELEZ,
COUNCILMAN SHAHIN KHALIQUE,
COUNCILMAN MOHAMMAED
AKHTARUZZAMAN, COUNCILMAN
JULIO TAVAREZ, and JOHN DOES A–
Z,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Sirrano Keith Baldeo publishes a local newspaper and has been
a frequent critic of the Paterson City Council. He alleges that the Council1 has
taken various actions against him and his newspaper. In response, he has
sued the Council under 42 U.S.C. § 1983 and the New Jersey Civil Rights Act
(“NJCRA”), N.J. Stat. Ann. § 10:6-2, for violations of his federal and state
constitutional rights. The Council moves for summary judgment. (DE 39.)2 For
the following reasons, the motion is GRANTED.


1    I refer to the remaining defendants, which include the City and individual
Council members, collectively as the “Council.”
2     Certain citations to the record are abbreviated as follows:
      DE = docket entry
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 2 of 23 PageID: 835




 I.     BACKGROUND
      A. Facts
        Baldeo published a newspaper called The New Jersey Pulse (formerly The
Paterson Pulse) that covered issues in Northern New Jersey. (Baldeo Dep. at
11:13–22.) He also ran a Facebook page called “The New Jersey Pulse News
Opinions and Editorial.” (Id. at 69:7–11.) In articles and posts, he described
personal disputes with Councilmembers, criticized the Council, and otherwise
voiced his opinions on Paterson’s governance. (E.g., DE 39-8.) He also attended
Council meetings to air his issues. (Baldeo Dep. at 144:19–21.) What happened
at three Council meetings as well as certain actions by Councilmembers form
the basis for his claims. I describe each separately below.
                 March 22, 2016 Meeting
        Mr. Baldeo testified that he attended a Council meeting on March 22,
2016 where he accused the Council of “[h]aving their own demons.” (Id. at




        Compl. = Complaint (DE 1)
      Def. Brf. = Defendants’ Brief in Support of their Motion for Summary Judgment
(DE 39-5)
        Opp. = Baldeo’s Opposition to Defendants’ Motion for Summary Judgment (DE
43)
     Pl. SMF = Plaintiff’s Statement of Material Facts in Opposition to Summary
Judgment (DE 43-1)
      Baldeo Dep. = Transcript of Deposition of Sirrano Baldeo, Ex. B to Defendants’
Motion for Summary Judgment (DE 39-7)
      Mtg. Tr. = Transcript of April 5, 2016 Special Meeting, Ex. J to Defendants’
Motion for Summary Judgment (DE 39-15)
        McKoy Decl. = Certification of William McKoy (DE 39-2)
      Video 1 = Part. 1, Video of April 7, 2016 Meeting, Ex. K to Defendants Motion
for Summary Judgment (DE 39-16)
    Video 2 = Part. 2, Video of April 7, 2016 Meeting, Ex. L to Defendants Motion for
Summary Judgment (DE 39-17)


                                           2
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 3 of 23 PageID: 836




142:9–43:2.) After that statement, he was removed from the Council Chamber
and prevented from speaking further. (Id. at 150:4–51:4.)3
               April 5, 2016 Meeting
      Mr. Baldeo attended an April 5, 2016 special meeting of the Council. The
meeting was led by Council President William McKoy and was confined to
certain topics, such as school drop-off zones. (Mtg. Tr. at 3:23–7:10.) One
portion of the meeting was dedicated to public comment. (McKoy Decl. ¶ 2.)
The Council usually circulated a sign-up sheet prior to meetings for members
of the public who wished to speak. The Council would then recognize those
individuals during the public comment period. (Id.)
      For this meeting, no one had signed the sheet, so at one point President
McKoy asked if any members of the public wished to address any of the
designated topics. (Mtg. Tr. at 16:15–18:8.) A Paterson resident named Ernest
Rucker indicated his desire to speak, and President McKoy recognized him. (Id.
at 18:9–14.) Mr. Rucker stated that Mr. Baldeo had written negative things
about him, and he criticized Mr. Baldeo’s actions against the Council. (Id. at
18:13–20:23.)
      When Mr. Rucker finished, he indicated that someone else, a Mr. Donald
Lynch, wanted to speak. Mr. Baldeo interjected, stating “There’s a few things I
have to say because he didn’t put his hand up.” (Id. at 20:25–21:5.) President
McKoy nonetheless recognized Mr. Lynch, who made similar criticisms of Mr.
Baldeo. (Id. at 21:8–22:24.)
      When Mr. Lynch finished, President McKoy moved to close the public
portion of the meeting. (Id. at 22:25–23:1.) Mr. Baldeo again spoke up and said,
“I have to speak, sir.” (Id. at 23:2.) But the Councilmembers moved forward
with a roll call vote to close the public portion, with all voting in favor. (Id. at
23:3–24:3.) The public portion was closed, and no members of the public spoke
again. (Id.)


3     Besides Mr. Baldeo’s deposition testimony, no other evidence was submitted as
to what occurred at this meeting.


                                           3
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 4 of 23 PageID: 837




             April 7, 2016 Meeting
      Mr. Baldeo attended and attempted to film an April 7, 2016 meeting. In
the Council Chamber, there is a rail, much like that in a courtroom, that
separates the Councilmembers’ bench from the public seating. (Video 1 at
0:00–1:00.) Mr. Baldeo placed his camera on that rail, and President McKoy
repeatedly instructed him prior to the start of the meeting that, although he
could film, he was not permitted to set his camera up on the railing. (Id.)
President McKoy explained that it had long been the policy of the Chamber that
nothing from the public was to be set on the rail (paper, food, etc.). (Id.)
      As the meeting went on, Mr. Baldeo failed to comply, so President McKoy
instructed the police officer in the Chamber that Mr. Baldeo could either
comply with his requests or be escorted out. (Video 2 at 9:00–15.) The officer
approached Mr. Baldeo and spoke with him. (Id. at 9:15–30.) During that
conversation, President McKoy stated that he was not requesting that Mr.
Baldeo stop filming, only that he remove the camera from the railing. (Id. at
9:45–52.) When Mr. Baldeo continued to debate with the officer, President
McKoy asked that he be removed. (Id. at 10:45–50.) Mr. Baldeo then left the
Chamber. (Id. at 11:30–12:00.)
             Newspaper Removal
      City Hall has a dedicated space on the first floor where the public may
leave newspapers for distribution. (McKoy Decl. ¶ 5.) Mr. Baldeo alleges that
President McKoy removed his newspapers from City Hall. (Compl. ¶ 17.) He
states that he left his newspaper outside the Council Chamber on the third
floor, and that before the April 7 meeting, President McKoy took those copies
and placed them in the trash. (Id. ¶ 18; Pl. SMF ¶ 73.) President McKoy states
that he did not direct anyone to remove Mr. Baldeo’s newspapers and that he
“did not remove all of [Mr. Baldeo’s] newspapers from City Hall.” (McKoy Decl.
¶¶ 6–7.)




                                         4
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 5 of 23 PageID: 838




            Police Protection Request
      Following these events, Mr. Baldeo alleges that he wrote a letter to the
Paterson Police Department and Mayor’s Office requesting individual police
protection at future meetings. No one responded to his request, and he stopped
going to meetings out of fear for his personal safety. (Compl. ¶¶ 23–25; Baldeo
Dep. at 176:2–10; DE 39-6 ¶ 16.) Nonetheless, police officers are usually
present at Council meetings. (See Video 2 at 9:00–15.)
            “Ban” on Receiving Notices
      Mr. Baldeo alleges that the Council provides notices and information
about meetings to local newspapers, but removed his newspapers from the
distribution list in retaliation. (Compl. ¶ 27.) This claim seems to be based on
the New Jersey Open Public Meetings Act (“OPMA”) (see Baldeo Dep. at 188:23–
190:1), which provides that, prior to a meeting, a public body must provide
advance notice and an agenda to at least two newspapers. N.J. Stat. Ann.
§§ 10:4-8(d), 10:4-9(a). For some time, the Council provided notice to multiple
newspapers (more than the statutory minimum), including The New Jersey
Pulse and The Paterson Pulse. (See Video 1 at 3:20–30.) But, according to Mr.
Baldeo, the Council voted in July 2016 to remove his newspapers from the
distribution list, and a clerk “informed him that the order to remove his
newspaper came from the Council President McKoy.” (Pl. SMF ¶ 81.) President
McKoy, however, states that he never ordered that Mr. Baldeo’s newspapers be
“banned.” (McKoy Decl. ¶ 7.)
            Private Investigator
      Finally, Mr. Baldeo alleges that the Council hired a private investigator,
Harry Melber, to conduct surveillance of him and Mrs. Baldeo. (Compl. ¶ 34;
see also Baldeo Dep. at 83:19–22.) However, Mr. Baldeo has not presented any
evidence—in fact, he has denied possession of any—showing that the Council
hired Mr. Melber. (See Baldeo Dep. 113:22–115:22.)




                                        5
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 6 of 23 PageID: 839




    B. Procedural History
       Over two years after the first Council meeting described above, Mr.
Baldeo and his wife sued the Council as well as the City attorney and business
administrator (plus John Doe defendants). (Compl. ¶¶ 1–4.) The Baldeos
asserted (1) a § 1983 claim for federal constitutional violations, (2) a NJCRA
claim for federal and state constitutional violations, (3) a § 1985(3) claim, and
(4) various tort claims. (Id. ¶¶ 38–82.) I dismissed the tort claims with
prejudice, the claims against the City attorney and business administrator
without prejudice, and the claims by Mrs. Baldeo without prejudice. Baldeo v.
City of Paterson, Civ. No. 18-5359, 2019 WL 277600, at *1 (D.N.J. Jan. 18,
2019).
       The Complaint has not been amended, so what remain are Mr. Baldeo’s
§ 1983 and NJCRA claims against the Council (Counts 1 and 2). Those counts
lump all the acts described above together and assert indiscriminately that
they violate the First, Fifth, and Fourteenth Amendments to the U.S.
Constitution, and Article I, Paragraphs 1, 6, and 18 of the New Jersey
Constitution. (Compl. ¶¶ 37–50.) After discovery, the Council moves for
summary judgment on those claims. (DE 39.)
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in the light most favorable to the nonmoving party. See Boyle v.
County of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears
the burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an
issue on which the nonmoving party bears the burden of proof . . . the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to



                                         6
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 7 of 23 PageID: 840




the district court—that there is an absence of evidence to support the
nonmoving party’s case.” Id. at 325.
       Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986). The opposing party must present actual evidence that creates
a genuine issue as to a material fact for trial. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of
evidence on which nonmoving party must rely to support its assertion that
genuine issues of material fact exist).
III.   DISCUSSION
       I first analyze each of the Council’s acts that allegedly violated Mr.
Baldeo’s federal constitutional rights and form the basis of his § 1983 claim.
(Sections III.A–B, infra.) Although they are lumped together, it is convenient to
refer to each as a separate constitutional claim. His briefing invokes the First
Amendment as the basis for these claims, so I primarily analyze them as such.
(Section III.A, infra.) But the Complaint, and to a minimal extent his brief,
argue that the Council’s acts also violated the Fifth and Fourteenth
Amendments. I therefore briefly address those alternative theories. (Section
III.B, infra.) Finding no federal constitutional violations, I then explain why the
NJCRA claim also fails. (Section III.C, infra.)
       Preliminarily, I note that the Complaint alleges its constitutional claims
against “Defendants,” a designation which includes the City of Paterson and all
individual Councilmembers. This strategy gives rise to two potential legal
difficulties.
       First, a plaintiff must show that individual defendants were personally
involved in violating his rights. Cresci v. Kazan, Civ. No. 19-19928, 2020 WL
5700754, at *2 (D.N.J. Sept. 24, 2020) (citations omitted). Most of Mr. Baldeo’s
alleged violations involve President McKoy, but others arise from Council
meetings at which the remaining individual defendants were present. Because I



                                          7
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 8 of 23 PageID: 841




find, infra, that there is no underlying constitutional violation, I have not
attempted to sort through each defendant’s involvement in each claim.
      Second, the City of Paterson can only be liable for a policy, custom, or
practice. Id. at *4 (citations omitted). Mr. Baldeo’s brief does not squarely argue
that the acts taken together represent a policy, custom, or practice or that any
of the Council’s or President McKoy’s actions could be considered a policy. See
generally Hilsenrath v. Sch. Dist. of the Chathams, Civ. No. 18-00966, 2020 WL
6621954, at *10 (D.N.J. Nov. 12, 2020) (explaining how individual actions may
qualify as a “policy”), appeal docketed, No. 20-3474 (3d Cir. Dec. 10, 2020). Nor
is there evidence presented related to that inquiry. Once again, however, I have
focused on the underlying constitutional violation, and found that there is
none. As a consequence, the issue of whether liability extends to the City is
moot. See Vargas v. City of Philadelphia, 783 F.3d 962, 974–75 (3d Cir. 2015).4
    A. First Amendment Claims
             March 22, 2016 Meeting Claim
      Mr. Baldeo alleges that his removal from the Council meeting on March
22, 2016 deprived him of his First Amendment right to speak. (Compl. ¶¶ 7–9,
37(a).) The Council responds that any claims arising from the March 22, 2016
meeting are barred by the statute of limitations.
      For a § 1983 claim, the statute of limitations comes from “the underlying
state’s statute of limitations for personal-injury torts.” Randall v. City of Phila.
Law Dep’t, 919 F.3d 196, 198 (3d Cir. 2019). In New Jersey, that period is two
years. N.J. Stat. Ann. § 2A:14-2(a). Likewise, Mr. Baldeo’s NJCRA claim is
subject to a two-year statute of limitations. E.g., Smith v. Datla, 164 A.3d 1110,
1120 (N.J. Super. Ct. App. Div. 2017). Two years from March 22, 2016 was



4       My earlier opinion held that the Complaint alleged a municipal liability claim.
Baldeo, 2019 WL 277600, at *14. But now Mr. Baldeo has the burden to point to some
evidence in the record and present arguments to support his claim of municipal
liability. See NAACP v. City of Philadelphia, 834 F.3d 435, 440 (3d Cir. 2016) (citation
omitted). He has not done so.


                                           8
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 9 of 23 PageID: 842




March 22, 2018. Mr. Baldeo filed his Complaint on April 3, 2018, just a few
days late, but late nonetheless.
      Mr. Baldeo replies that his claims relating to the March 22, 2016 meeting
are not untimely by virtue of the continuing violation doctrine. (Opp. at 10.)
Under that doctrine, recognized under both federal and New Jersey law, when a
plaintiff is injured by “continual” conduct by the defendant, the limitations
period continues with the conduct. Randall, 919 F.3d at 198; Roa v. Roa, 985
A.2d 1225, 1231 (N.J. 2010). In other words, if the Council’s conduct at the
March 22, 2016 meeting could be considered part of the later conduct that
forms the basis for his other claims, then claims arising from the March 22,
2016 meeting would be considered timely. See id.
      But the continuing violation doctrine does not allow a plaintiff to string
together multiple “discrete acts” or “individually actionable allegations.”
O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006); accord Sgro v.
Bloomberg L.P., 331 F. App’x 932, 938 (3d Cir. 2011) (applying New Jersey law).
Put differently, “causes of action that can be brought individually expire with
the applicable limitations period.” O’Connor, 440 F.3d at 128. Mr. Baldeo’s
claim of deprivation of First Amendment rights, to the extent it is based on the
March 22, 2016 meeting, is not dependent on any other conduct. He does not
dispute that he could have brought that claim “individually.” Recasting the
claim as one of First Amendment retaliation would not assist him; the Third
Circuit has explicitly held that “First Amendment retaliation claims are always
individually actionable, even when relatively minor.” Id. at 127–28. Thus, the
continuing violation doctrine cannot save Mr. Baldeo’s claim based on the
March 22, 2016 meeting from being time-barred.
      The Council is entitled to summary judgment on the March 2, 2016
component of the federal and state constitutional claims, which is time-barred.
            April 5, 2016 Meeting Claim
      Mr. Baldeo contends that, by denying him a chance to speak at the April
5, 2016 meeting, the Council violated the First Amendment. Such a violation



                                         9
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 10 of 23 PageID: 843




may occur when government bodies prevent members of the public from
speaking at open government meetings. Galena v. Leone, 638 F.3d 186, 197 (3d
Cir. 2011). To determine whether a violation has occurred here, where the
alleged violation occurred on government property, I use a three-part test.
Turco v. City of Englewood, 935 F.3d 155, 161 (3d Cir. 2019). I must
(1) “determine whether the First Amendment protects the speech at issue,”
(2) decide what type of forum is involved, and (3) “resolve whether the
government’s justifications for exclusion from the relevant forum satisfy the
requisite standard.” Id. at 161–62 (quotation marks, alterations, and citations
omitted).
      On the first prong, there is no dispute that Mr. Baldeo’s intended speech
at the meeting was protected. A newspaper editor, he habitually speaks on
matters of public concern, and there is no indication that he intended to say
anything “obscene, geared towards the incitement of violence, or libelous.”
Porter v. City of Philadelphia, 975 F.3d 374, 386 (3d Cir. 2020).
      On the second prong, “[t]here are three types of protected forums for
speech occurring on government owned or controlled property.” Id. Those types
of forums are (1) a traditional public forum, (2) a designated public forum, and
(3) limited public forum (also called a nonpublic forum). Id. The parties agree
that the Council meeting was a limited public forum. (Def. Brf. at 9; Opp. at
10.) Indeed, a limited public forum is “a forum that is limited to use by certain
groups or dedicated solely to the discussion of certain subjects.” Porter, 975
F.3d at 386. Because municipal council meetings are held for the “limited
purpose” of governing the municipality and discussing “topics related to that
governance,” the Council meeting here was a limited public forum. Galena, 638
F.3d at 199.
      On the third prong, I apply the legal test that corresponds with the
forum. A limited public forum “is entitled to lesser First Amendment protection
than the other two forums. Accordingly, the government is allowed ‘much more
flexibility to craft rules limiting speech.’” Porter, 975 F.3d at 387 (quoting Minn.



                                         10
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 11 of 23 PageID: 844




Voters Alliance v. Mansky, 138 S. Ct. 1876, 1885 (2018)). “The government may
reserve such a forum for its intended purposes, communicative or otherwise,
as long as the regulation on speech is reasonable and not an effort to suppress
expression merely because public officials oppose the speaker’s view.” Mansky,
138 S. Ct. at 1885 (quotation marks and citation omitted).
      The Council argues that it reasonably prevented Mr. Baldeo from
speaking because (1) he did not use the sign-up sheet for speakers, and
(2) allowing him to respond to Rucker and Lynch would have let him “hijack[]”
the meeting and turn it away from the designated subject matter. (Def. Brf. at
11–12.) In response, Mr. Baldeo does not seem to take issue with the principle
that the sign-up sheet, in general, is a reasonable restriction. Rather, he argues
that, once the Council allowed Rucker and Lynch to speak, he should have
been given the same opportunity. (Opp. at 11.) Denial of that opportunity, he
suggests, constituted viewpoint discrimination. (See id. at 11–12.)
      For two reasons, there is no basis from which a juror could conclude that
there was viewpoint discrimination here.5 First, when Mr. Baldeo asked to



5       I focus on viewpoint discrimination as the key issue in this case because the
correct test for a limited public forum otherwise seems to be in flux. In Galena, the
Third Circuit explained that the government can impose a “time, place, and manner
restriction” on speech in such a forum if the restriction is “(1) content-neutral,
(2) narrowly tailored to serve an important governmental interest, and (3) leaves open
ample alternatives for communication of information.” 638 F.3d at 199. In Porter, the
district court relied on Galena and applied this three-part test to restrictions imposed
at a limited public forum. 337 F. Supp. 3d 530, 550 (E.D. Pa. 2018). The Third Circuit
reversed, holding that the Supreme Court in Mansky indicated that the time, place,
and manner test does not apply in limited public forum cases. 975 F.3d at 387–88.
Instead, the test is simply whether restrictions in a limited public forum are
reasonable and viewpoint neutral. Id. Yet the Porter court neither expressly held that
Mansky abrogated Galena nor explained how Galena was distinguishable.
       I need not attempt to reconcile Galena and Porter. Galena also explained that
“even if a limitation on speech is a reasonable time, place, and manner restriction,
there is a First Amendment violation if the defendant applied the restriction because of
the speaker’s viewpoint.” 638 F.3d at 199. Likewise, Porter held that a restriction in a
limited public forum will fail if not viewpoint neutral. Thus, whether or not the time,
place, and manner test applies here, if the Council’s enforcement of its restrictions

                                          11
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 12 of 23 PageID: 845




speak, he did not proffer a viewpoint (let alone one related to the subject of the
meeting), and no such evidence apparently emerged in discovery, so there is no
basis to infer viewpoint discrimination.
      In Galena, an exchange at a town meeting unfolded similarly to that
here: An attendee spoke out of order by stating “I have an objection,” and the
council prevented him from speaking because that portion of the meeting was
not open for public comment. 638 F.3d at 206. The Third Circuit held that
there was no basis to infer viewpoint discrimination because the attendee never
indicated his viewpoint (the basis for his objection) before the council declared
him out of order. Id. Likewise, Mr. Baldeo only indicated his desire to speak but
not his viewpoint. (Mtg. Tr. at 20:25–21:5 (“There’s a few things I have to say
because he didn’t put his hand up.”); id. at 23:2 (“I have to speak, sir.”).) As a
result, under Galena, a reasonable juror could not infer viewpoint
discrimination.6
      Second, Mr. Baldeo has pointed to no authority—and I could locate
none—for the proposition that once a meeting attendee speaks out of order, the
presiding body must allow any other meeting attendee who wishes to speak out
of order to do so, or otherwise be liable for viewpoint discrimination. To the
contrary, the Third Circuit has recognized in multiple opinions that a
government body is empowered to prevent attendees from hijacking the
meeting or spurring a devolution into irrelevant matters, like personal


was not viewpoint neutral, as Mr. Baldeo contends, then there is a First Amendment
violation.
6      To be sure, Mr. Baldeo had previously attended meetings and presented his
views, so perhaps one could infer that his speech would have presented similar views
to those he expressed in the past. But the Galena court acknowledged that the
attendee there had a similar history, and the court still found no reasonable inference
of viewpoint discrimination. 638 F.3d at 208. That is, there is nothing in the transcript
of the meeting to indicate that President McKoy or the Council considered Mr. Baldeo’s
past comments in that moment and closed the public portion of the meeting because
of those comments. Quite the opposite—the exchange happened so quickly that no
reasonable juror could conclude that the Council had the time to form the requisite
intent to suppress Mr. Baldeo’s speech.


                                           12
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 13 of 23 PageID: 846




grievances. Galena, 638 F.3d at 211 (“[I]f a member of the public at the Hearing
of the Public portion of a Council meeting wanted to discuss his child’s
birthday party, the proposed speech . . . would be so far removed from the
business of the meeting, or the Council’s or County’s business in general, that
the chairperson could suppress the speech without raising First Amendment
issues.”); Eichenlaub v. Township of Indiana, 385 F.3d 274, 282 (3d Cir. 2004)
(government body is not required “to allow a speaker to try to hijack the
proceedings, or to filibuster them”); Olasz v. Welsh, 301 F. App’x 142, 146 (3d
Cir. 2008) (no viewpoint discrimination when enforcing decorum rules).
      That is precisely what happened here. When President McKoy recognized
Mr. Rucker and then Mr. Lynch, it became clear that the public portion of the
meeting was quickly devolving into criticism of Mr. Baldeo. So McKoy closed
the public portion. No constitutional rule prevented President McKoy from
bringing the meeting back to order, or required that Mr. Baldeo be afforded a
right to reply to his critics on matters not directly relevant to the agenda. For
those permissible purposes, a certain amount of speech may be suppressed in
this limited public forum. See Galena, 638 F.3d at 211.
      The case most favorable to Mr. Baldeo’s position is probably Monteiro v.
City of Elizabeth, 436 F.3d 397 (3d Cir. 2006), but Monteiro does not ultimately
assist him. At that council meeting, a council president launched a personal
attack at another councilmember and, eschewing proper procedure, ejected the
councilmember when he tried to respond. Id. at 400–02. The Third Circuit held
that there was a genuine issue of fact as to whether the president ejected the
member because of his viewpoint. Id. at 405. The court explained that the
president’s failure to follow procedure or consult her fellow councilmembers
tended to show that her motivation sprang from personal animus, not a desire
to maintain decorum. Id. at 405–06.
      Monteiro does have much to say about what facts may create an
inference of viewpoint discrimination, as opposed to enforcement of an agenda
or principles of decorum. But Monteiro does not sway my conclusions here, for



                                        13
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 14 of 23 PageID: 847




two reasons. First, Monteiro is factually distinguishable. Monteiro involved
actions by a council president against another councilmember. Accordingly,
the well-recognized power to control the subject of a public portion of a meeting
is not at play. Moreover, the Monteiro court weighed heavily the fact that the
council president abandoned procedure or consultation with other members.
Here, by contrast, President McKoy’s decision not to call on Mr. Baldeo
represents an attempt to enforce proper procedure, not to subvert the council’s
collective functioning, and the entire council voted on the motion to close the
public portion.
      Second, Monteiro’s status as binding precedent appears doubtful. The
majority opinion in Monteiro was authored by Judge Rosenn and joined by only
one other panel member (Judge Sloviter); Judge Fisher dissented. A footnote at
the beginning of the opinion states the sad fact that Judge Rosenn died prior to
the issuance of the opinion. Recently, the Supreme Court held that the vote of
a court of appeals judge who died prior to issuance of a decision cannot be
counted to reach a majority. Yovino v. Rizo, 139 S. Ct. 706, 709–10 (2019) (per
curiam). Without Judge Rosenn’s vote, the Monteiro opinion is supported by
one judge, over the dissent of another, so it does not represent a majority
opinion.7 Under Yovino, then, Monteiro is without force.


7     Yovino actually occurred in the context of a decision en banc. It relied, however,
on a body of case law regarding three-judge panels:
       [A]court of appeals case may be decided by a panel of three judges, and
      therefore on such a panel two judges constitute a quorum and are able to
      decide an appeal—provided, of course, that they agree. Invoking this
      rule, innumerable court of appeals decisions hold that when one of the
      judges on a three-judge panel dies, retires, or resigns after an appeal is
      argued or is submitted for decision without argument, the other two
      judges on the panel may issue a decision if they agree. [Citing, inter alia,
      Singh v. Ashcroft, 121 F. App’x 471, 472 (3d Cir. 2005)] With the
      exception of one recent decision issued by the Ninth Circuit after Judge
      Reinhardt’s death but subsequently withdrawn . . . , we are aware of no
      cases in which a court of appeals panel has purported to issue a binding
      decision that was joined at the time of release by less than a quorum of
      the judges who were alive at that time.


                                           14
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 15 of 23 PageID: 848




      For the foregoing reasons, the Council is entitled to summary judgment
on Mr. Baldeo’s claim that the Council violated the First Amendment by
denying him a chance to speak at the April 5, 2016 meeting.
             April 7, 2016 Meeting Claim
      Mr. Baldeo alleges that the Council violated the First Amendment by
preventing him from filming and removing him from the April 7, 2016 meeting.
(Compl. ¶ 19–22.) This claim, too, must be denied on summary judgment.
      First, there is no unqualified First Amendment right to film government
meetings. Rather, a court must consider whether a restriction on filming
“meaningfully interfere[s] with the public’s ability to inform itself about [the
meeting].” Reed v. Barnard, 976 F.3d 302, 307 (3d Cir. 2020) (citing Whiteland
Woods, L.P. v. Township of West Whiteland, 193 F.3d 177, 183 (3d Cir. 1999)).8
Even an outright prohibition on filming may be permitted where, as here,
alternative means were available for Mr. Baldeo or the public to inform
themselves about the meeting—for example, by attending and taking notes.
Such alternatives foreclose a First Amendment claim. Id. at 307–08.
      Be that as it may, the evidence is undisputed that there was no
meaningful interference with filming here. Mr. Baldeo was never prohibited
from filming; he was just instructed not to place his camera and tripod on the
railing. (Video 1 at 0:00–1:00; Video 2 at 9:45–52.) A reasonable instruction on
camera placement does not meaningfully interfere with any First Amendment
right to access a meeting. And, for what it is worth, the railing rule appears to




139 S. Ct. at 709–10 (citing 28 U.S.C. § 46(c) & (d) (quorum rules)).
8      New Jersey recognizes a common-law right to film public meetings, and the
standard is different from the Third Circuit’s for a First Amendment claim. See Tarus
v. Borough of Pine Hill, 916 A.2d 1036, 1047–48 (N.J. 2007). But the result here is
unchanged. Mr. Baldeo only brings constitutional claims, but the common law right to
film public meetings is not based on any provision in the New Jersey Constitution. Id.
at 1047. Because a common-law claim is not alleged in the Complaint, it cannot be a
basis for relief. Berrada v. Cohen, 792 F. App’x 158, 161 n.3 (3d Cir. 2019). Moreover,
Mr. Baldeo’s brief does not invoke the common-law claim. (Opp. at 13.)


                                           15
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 16 of 23 PageID: 849




have been content-neutral with respect to First Amendment rights; it applied
not just to cameras or notebooks, but to all items, including food and papers.
      Second, Mr. Baldeo’s removal after failing to comply with the Council’s
requests does not give rise to a First Amendment claim. A presiding officer may
constitutionally remove a meeting participant who fails to comply with
reasonable rules of decorum. See Galena, 638 F.3d at 211; Eichenlaub, 385
F.3d at 282; Olasz, 301 F. App’x at 146. Accordingly, summary judgment is
granted to the Council as to the claim arising from the April 7, 2016 meeting.
             Newspaper “Dumping” Claim
      Mr. Baldeo alleges that President McKoy violated the First Amendment
by removing his newspapers from City Hall. (Compl. ¶ 17.) This claim fails on
summary judgment, for two reasons.
      First, Mr. Baldeo has produced no evidence in support of this claim.
Instead, his statement of facts copies the allegations from his Complaint; it
contains no citations to any evidence. (Pl. SMF ¶ 73.) At the summary
judgment stage, a party “may not rest upon the mere allegations . . . of his
pleadings” but “must set forth specific facts showing that there is a genuine
issue for trial. Bare assertions, conclusory allegations, or suspicions will not
suffice.” D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014).
Because Mr. Baldeo has not so much as attempted to carry his burden, there is
no basis to deny the Council’s motion.
      Second, the limited facts in the record support granting summary
judgment in the Council’s favor. Municipal government buildings, like Paterson
City Hall, are generally considered nonpublic fora. Sammartano v. First Judicial
Dist. Ct., 303 F.3d 959, 966 (9th Cir. 2002); Summumm v. City of Ogden, 297
F.3d 995, 1002 (10th Cir. 2002); see Make the Road by Walking Inc. v. Turner,
378 F.3d 133, 145–46 (2d Cir. 2004) (welfare office waiting rooms).9



9       Forum classification is highly specific. A Council meeting is, and is intended to
be, a forum for public comment, subject to restrictions. City Hall, however, is also a
place where the administrative and executive business of government is conducted.

                                           16
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 17 of 23 PageID: 850




Accordingly, the Council may reasonably regulate speech therein. See Manksy,
138 S. Ct. at 1885. President McKoy’s declaration, the only evidence on this
claim, states that there is a designated area in City Hall where newspapers may
be placed. Mr. Baldeo placed his newspapers outside that designated area.
President McKoy removed those misplaced copies, but not all copies within City
Hall. (McKoy Decl. ¶¶ 6–7.)
      There is no evidentiary dispute that President McKoy was enforcing
reasonable restrictions on where the public may place materials within City
Hall, and Mr. Baldeo makes no argument that such reasonable restrictions
violate the First Amendment. Summary judgment is therefore granted to the
Council on this claim.
             Police Protection Claim
      Mr. Baldeo claims that the City violated his constitutional rights by
failing to honor his demand for personal police protection at Council meetings.
That claim fails for three reasons. (Compl. ¶¶ 23–25.)
      First, his brief does not defend that claim at all, so he forfeits the claim.
Yates Real Estate, Inc. v. Plainfield Zoning Bd. of Adjustment, 404 F. Supp. 3d
889, 913 n.28 (D.N.J. 2019); see Moeck v. Pleasant Valley Sch. Dist., 844 F.3d
387, 390 (3d Cir. 2016) (“[T]he failure of a party to oppose a motion will
indicate that the motion is in fact not opposed, particularly if the party is
represented by an attorney . . . .” (citation omitted)). Second, neither his
Complaint nor brief indicate which constitutional right the denial of police
protection violates.10 See Manuel v. City of Joliet, 137 S. Ct. 911, 920 (2017)


Thus a Council meeting may occupy a different status from City Hall, and specific
locations within a government building may required their own forum analysis.
10     Mr. Baldeo points to no constitutional right to be assigned a personal police
bodyguard, particularly where the police are routinely present at Council meetings for
the purpose of keeping order. Cf. DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs.,
489 U.S. 189, 196 (1989) (holding that the Due Process Clause does not confer an
affirmative right to government protection). Nor is there a claim of discrimination on
an unconstitutional basis; there is no allegation, for example, that others received
police protection under similar circumstances.


                                          17
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 18 of 23 PageID: 851




(“[T]he threshold inquiry in a § 1983 suit . . . requires courts to identify the
specific constitutional right at issue.” (quotation marks and citation omitted)).
Third, he alleges that the Police Department and the Mayor denied his request,
but neither is a defendant. It appears that none of the named defendants was
involved in the constitutional deprivation, if that is what it was. Cresci v.
Kazan, Civ. No. 19-19928, 2020 WL 5700754, at *2 (D.N.J. Sept. 24, 2020).
      Summary judgment is granted to the Council on the constitutional claim
of denial of police protection.
             Newspaper “Banning” Claim
      Mr. Baldeo alleges that, by removing his newspapers from the list of
newspapers that receive notices and information about meetings, the Council
violated the First Amendment. (Compl. ¶ 27.) His specific First Amendment
theory is unclear. The Complaint merely states that this action, along with the
Council’s other acts, violated his right to free speech. (Id. ¶ 44.) Other
allegations suggest that he raises a First Amendment retaliation claim. (Id.
¶¶ 27, 37(b).) His brief, however, argues only that the removal of his
newspapers from the distribution list violated the right to a free press. (Opp. at
15.) Regardless of the theory, summary judgment must be granted to the
Council on this claim.
      A retaliation claim requires “(1) constitutionally protected conduct,
(2) retaliatory action sufficient to deter a person of ordinary firmness from
exercising [his] constitutional rights, and (3) a causal link between the
constitutionally protected conduct and the retaliatory action.” Starnes v. Butler
Cnty. Ct. of Common Pleas, 50th Jud. Dist., 971 F.3d 416, 429 (3d Cir. 2020)
(citation omitted). Assuming that his speech at Council meetings and opinions
in his newspapers is “constitutionally protected conduct,” Mr. Baldeo has failed
to produce evidence on the second and third elements. The only evidence I may
consider on this claim is President McKoy’s declaration. See Fed. R. Civ. P.
65(c)(1)(A) (“affidavits or declarations” may be considered on summary




                                         18
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 19 of 23 PageID: 852




judgment).11 In that declaration, McKoy states that he did not order the
removal of Mr. Baldeo’s newspapers from the list. (McKoy Decl. ¶ 7.)
Accordingly, the record refutes the Complaint’s allegation that President McKoy
ordered the removal of Mr. Baldeo’s newspapers (the retaliatory action) or that,
if he or the Council did so, Mr. Baldeo’s speech was the “but for” reason for the
removal (causation). Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (but-for
causation required). Any retaliation claim has not been sustained by evidence.
       Mr. Baldeo may be making a right of access claim. It is true that the First
Amendment guarantees both the press and the people the right to access
certain information from the government, but that right is “qualified and
subject to limitations.” PG Pub. Co. v. Aichele, 705 F.3d 91, 98 (3d Cir. 2013).
Mr. Baldeo has pointed to no authority, and I could locate none, for the
proposition that this right of access means that the government must publish
its notices in any particular newspaper (or in all newspapers). Indeed, it is hard
to see how the right of access is abridged at all here. The information at issue
is still available and publicly disseminated, just not through Mr. Baldeo’s
newspapers. If Mr. Baldeo’s “newspaper ban” claim is based on the right of
access, it fails.
              Private Investigator Claim
       Mr. Baldeo’s claim that the Council hired a private investigator to
conduct surveillance of him and Mrs. Baldeo likewise must be denied on
summary judgment, for lack of evidence. (Compl. ¶ 34.)
       Mr. Baldeo has presented no evidence to show that Council hired an
investigator at all. He has not shown involvement by any of the defendants in


11      Mr. Baldeo’s statement of facts parrots his Complaint and states that a city
clerk told him that President McKoy ordered the removal in retaliation. (Pl. SMF ¶ 81.)
This statement is not supported by record citations or a separate affidavit, so I will not
consider it. See Fed. R. Civ. P. 65(c)(1)(A); L. Civ. R. 56.1(a). Even if I construed the
statement of facts as an affidavit from Mr. Baldeo, the clerk’s statement would be at
least single hearsay, and Mr. Baldeo has made no attempt to “explain the admissible
form” the statement could take, so it need not be considered. See Fraternal Order of
Police, Lodge 1 v. City of Camden, 842 F.3d 231, 237 (3d Cir. 2016) (citation omitted).


                                           19
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 20 of 23 PageID: 853




the claimed surveillance. Cresci, 2020 WL 5700754, at *2. All he offers is his
own testimony that he suspected an investigator, Melber, was hired by the
Council. He acknowledges that he has no documents or facts regarding the
identity of Melber’s client. (E.g., Baldeo Dep. at 113:22–115:22.) Assuming that
he was surveilled by Melber, he has offered no evidence based on personal
knowledge as to who hired Melber. See D.E, 765 F.3d at 268–69 (“[S]uspicions
will not suffice.”); NLRB v. FES, a Div. of Thermo Power, 301 F.3d 83, 95 (3d Cir.
2002) (“Roche’s testimony . . . amounts to an unsupported, conclusory
assertion, which we have held is inadequate to satisfy the movant’s burden of
proof on summary judgment.”).
      Summary judgment is granted to the Council on the claim regarding
surveillance by a private investigator.
   B. Fifth and Fourteenth Amendments Claims
      Mr. Baldeo asserts the alternative theory that all the Council’s conduct
described above also violated his rights under the Fifth and Fourteenth
Amendments. (Compl. ¶¶ 40, 44, 46.) Those Amendments confer many rights,
but his Complaint specifically refers the rights to substantive due process and
equal protection. (Id. ¶¶ 44, 46.)
      At the outset, his brief does not mention the Fifth Amendment or the
right to equal protection, so he has forfeited those claims. See Yates, 404 F.
Supp. 3d at 913 n.28. Regardless, a Fifth Amendment claim would fail because
that provision’s guarantees of due process and equal protection only constrain
federal actors, not state and local actors like the Council. See Bolling v. Sharpe,
347 U.S. 497, 498–99 (1954) (equal protection); Nguyen v. U.S. Catholic Conf.,
719 F.2d 52, 54 (3d Cir. 1983) (per curiam) (due process). A Fourteenth
Amendment equal protection claim would likewise fail. He has not alleged
differential treatment on the basis of a classification. See Armour v. City of
Indianapolis, 566 U.S. 673, 680 (2012). To the extent he may be asserting a
“class-of-one” claim, he has not alleged that the Council treated similarly




                                          20
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 21 of 23 PageID: 854




situated persons (e.g., other disruptive attendees) differently. See Phillips v.
County of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008).
        The doctrine of “substantive due process” rests on the principle that the
Fourteenth Amendment “liberty” carries with it a level of protection from
certain shocking abuses of government power. Porter v. Pa. Dep’t of Corrs., 974
F.3d 431, 447 (3d Cir. 2020). That is, “[t]he substantive component of the Due
Process Clause” is “violated by governmental employees when their conduct
amounts to an abuse of official power that ‘shocks the conscience.” Id. (citation
omitted). Nonetheless, “if a constitutional claim is covered by a specific
constitutional provision . . . the claim must be analyzed under the standard
appropriate to that specific provision, not under the rubric of substantive due
process.” Id. (citation omitted).
       As the above discussion shows, Mr. Baldeo contends that the Council’s
actions all violate the First Amendment. His claims are self-evidently “covered
by a specific constitutional provision.” Id. He does not point to “distinct facts”
that would support a separate, substantive due process claim based on the
same allegations. Id. at 448. Accordingly, any substantive due process claim
relying on the same conduct must be denied. Id.; see also Armbruster v.
Cavanaugh, 410 F. App’x 564, 567 (3d Cir. 2011) (substantive due process
claim failed when plaintiff alleged that conduct violated the First
Amendment).12
     C. NJCRA Claim
       Count 2 is brought under the NJCRA. It repeats that the Council’s
conduct violated Mr. Baldeo’s federal constitutional rights, and adds that it



12    Even if I were to analyze whether the Council’s conduct violated substantive
due process, such a claim would fail. No reasonable juror could find that the Council’s
conduct shocked the conscience, as this case stands far afield of cases where courts
have recognized a violation of substantive due process. Compare Kane v. Barger, 902
F.3d 185, 194 (3d Cir. 2018) (police officer investigating sexual assault inappropriately
touched victim and photographed her intimate bodily areas with his personal cell
phone for his own gratification).


                                           21
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 22 of 23 PageID: 855




violated “corresponding rights guaranteed by the New Jersey State
Constitution, Article I, [Paragraphs] 1, 6, and 18.” (Compl. ¶ 49.) The NJCRA
allows a plaintiff to seek relief for deprivations of federal and state
constitutional rights. Perez v. Zagami, LLC, 94 A.3d 869, 875 (N.J. 2014). When
a plaintiff brings an NJCRA claim for violations of federal rights, the analysis
for an NJCRA claim and a § 1983 claim is precisely the same. E.g., Trafton v.
City of Woodbury, 799 F. Supp. 2d 417, 443–44. (D.N.J. 2011). Because Mr.
Baldeo’s federal constitutional claims must be denied, so too must his
corresponding claims under the NJCRA.
      To the extent his NJCRA claim is based on the New Jersey Constitution,
it must be denied. First, Mr. Baldeo’s brief does not so much as reference
Paragraph 1, which protects due process and equal protection rights, at all, so
any such claim is forfeited. Yates, 404 F. Supp. 3d at 913 n.28. Although his
brief mentions Paragraphs 6 and 18, which protect the rights of free speech,
press, and petition, those rights are interpreted co-extensively with their federal
counterparts with a “few exceptions.” E & J Equities, LLC v. Bd. of Adjustment
of the Twp. of Franklin, 146 A.3d 623, 634 (N.J. 2016) (speech); Turner v. N.J.
State Police, Civ. No. 08-5163, 2017 WL 1190917, at *21 (D.N.J. Mar. 29, 2017)
(petition); Farneski v. County of Hunterdon, 916 F. Supp. 2d 573, 582 n.10
(D.N.J. 2013) (same); see In re Att’y Gen.’s “Directive on Exit Polling: Media &
Non-Partisan Pub. Interest Grps.”, 981 A.2d 64, 80 n.12 (N.J. 2009) (press); N.J.
Press Ass’n v. Guadagno, Civ. No. 12-06353, 2012 WL 5498019, at *4 & n.3
(D.N.J. Nov. 13, 2012) (same). Mr. Baldeo’s brief does not cite any such
“exception” or explain how the analysis or result for his New Jersey
constitutional claims should differ from that for his federal claims. He merely
remarks generally that his state rights are “broader.” That is insufficient. See
Matrix Distribs. v. Nat’l Ass’n of Bds. of Pharm., Civ. No. 18-17462, 2020 WL
7090688, at *8 n.10 (D.N.J. Dec. 4, 2020) (passing references in a brief are
insufficient to raise a legal theory (citation omitted)); Watson v. Christo, --- F.




                                         22
Case 2:18-cv-05359-KM-ESK Document 49 Filed 12/31/20 Page 23 of 23 PageID: 856




App’x ---, No. 19-2737, 2020 WL 7054443, at *1 n.4 (3d Cir. Dec. 2, 2020)
(failure to raise and argue state constitutional claim rendered it forfeited).13
       Mr. Baldeo has furnished no substantial basis for the Court to conclude
that his state constitutional claims should prevail even where his federal
claims did not. Summary judgment is granted to the Counil on Count 2.
 IV.   CONCLUSION
       For the reasons set forth above, the Council’s motion for summary
judgment is granted. A separate order will issue.
Dated: December 31, 2020


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




13     Forfeiture aside, the “few exceptions” the New Jersey Supreme Court has
recognized in which the New Jersey Constitution is broader than the federal
Constitution would not apply here. E & J Equities, 146 A.3d at 634. One exception is
that the New Jersey right to free speech does not require government action, as the
right also constrains private entities. Mazdabrook Common Homeowners’ Ass’n v.
Khan, 46 A.3d 507, 514 (N.J. 2012). But only government actors are sued here.
Another exception is that the New Jersey Constitution provides greater protection to
certain speech against defamation suits. W.J.A. v. D.A., 43 A.3d 1148, 1155–56 (N.J.
2012). But Mr. Baldeo is not the subject of a defamation claim here.


                                         23
